     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 1 of 26




                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


DRY BULK SINGAPORE PTE. LTD.,                 3:19-cv-01671-BR

           Plaintiff,                         OPINION AND ORDER

                 v.

AMIS INTEGRITY S.A., WISDOM
MARINE LINES, S.A., WISDOM
MARINE LINES CO. LTD., in
personam; and M/V AMIS
INTEGRITY (IMO 9732412), her
engines, freights, apparel,
appurtenances, tackle, etc.,
in rem,

           Defendants.


M. CHRISTIE HELMER
IAN M. CHRISTY
Miller Nash Graham & Dunn LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Ave
Portland, OR 97204
(503) 224-5858

JEREMY A HERSCHAFT, Pro Hac Vice
JOHN D. KIMBALL, Pro Hac Vice
Blank Rome LLP
1271 Avenue of the Americas
New York, New York 10020
(212) 885-5000

         Attorneys for Plaintiff Dry Bulk Singapore PTE. LTD.




1 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 2 of 26




MARKUS B.G. OBERG
OSB #112187
DANEIL J. PARK
OSB #132493
Le Gros Buchanan & Paul
4025 Delridge Way S.W., Ste. 500
Seattle, WA 98106
(206) 623-4990

            Attorneys for Defendants Amis Integrity S.A.; Wisdom
            Marine Lines, S.A.; Wisdom Marine Lines Co. LTD.; and
            M/V Amis Integrity


BROWN, Senior Judge.

     This matter comes before the Court on the Renewed Motion

(#153) to Dismiss for Lack of Personal Jurisdiction and Improper

Service filed by Defendants Amis Integrity S.A. (Amis); Wisdom

Marine Lines, S.A.; and Wisdom Marine Lines Co. LTD., in

personam.

     For the reasons that follow, the Court DENIES Defendants'

Renewed Motion to Dismiss based on the ground of lack of proper

service and GRANTS Defendants' Renewed Motion to Dismiss on the

ground this Court lacks general and specific personal

jurisdiction over Defendants in Oregon and lacks jurisdiction

over the Wisdom Marine entities under Federal Rules of Civil

Procedure 4(k)(2).     Accordingly, the Court DISMISSES Plaintiff's

claims against the in personam Defendants Amis Integrity S.A.;

Wisdom Marine Lines, S.A.; and Wisdom Marine Lines Co. LTD.                 The

2 – OPINION AND ORDER
      Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 3 of 26




claims asserted against and by M/V Amis Integrity (IMO 9732412),

in rem, remain in this matter.



                                BACKGROUND

I.    Factual Background

      Amis, a Panamanian corporation, owns the M/V Amis Integrity

(the Vessel), which is a bulk carrier.          In 2017 Amis chartered

the Vessel to 24Vision Chartering Solutions, DMCC (24Vision).

In 2019 24Vision sub-chartered the Vessel to Plaintiff Dry Bulk

Singapore PTE. LTD., a Singapore corporation, for maritime cargo

transport.

      On July 12, 2019, Amis withdrew the Vessel from charter

based on 24Vision's alleged failure to make charter payments.

II.   Procedural Background

      On October 17, 2019, Plaintiff filed a Verified Complaint

in admiralty against Amis and the Vessel and alleged Amis

wrongfully withdrew the Vessel from charter resulting in

financial loss to Plaintiff.       Plaintiff also sought a warrant

for arrest of the Vessel, which was granted by District Judge

Michael H. Simon.

      On October 18, 2019, Amis filed a Notice (#17) of

Restricted Appearance pursuant to Supplemental Admiralty



3 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 4 of 26




Rule E(8) to defend against Plaintiff's claims.

     On October 23, 2019, the parties stipulated to release of

the Vessel upon Amis posting a bond in the amount of $2.5

million.    On October 25, 2019, Amis posted the bond.

     On October 31, 2019, Amis filed a Verified Statement of

Right or Interest (#44) as to the Vessel.

     On November 14, 2019, Amis filed an Answer of In Rem

Defendant to Verified Complaint and Counterclaim for Wrongful

Arrest (#46).

     On December 11, 2019, Amis filed a Motion (#48) for Counter

Security and asked the Court to require Plaintiff to post a bond

for Amis's Counterclaim for wrongful arrest.           On February 11,

2020, the Court ordered Plaintiff to post counter-security of

$350,000.

     On March 3, 2020, Plaintiff filed a Motion (#61) for Leave

to Amend the Verified Complaint to add Wisdom Marine Lines,

S.A., as an additional defendant.

     On March 12, 2020, Plaintiff filed a Proof of Service (#76)

indicating Amis was personally served in Panama City, Panama, on

March 5, 2020, by serving summons on the Morgan & Morgan Law

Firm as "Resident Agents" for Amis.

     On March 26, 2020, Amis filed a Motion (#83) to Dismiss



4 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 5 of 26




[Plaintiff's Complaint] for Process and Lack of Personal

Jurisdiction.

     On April 9, 2020, Plaintiff's counsel filed a Motion (#85)

to Withdraw as Counsel for Plaintiff, which the Court approved

on April 13, 2020.    On June 15, 2020, new counsel filed notice

on behalf of Plaintiff.      On June 17, 2020, Plaintiff posted the

counter-security previously ordered by the Court.

     On July 10, 2020, Plaintiff filed an Amended Motion (#108)

for Leave to Amend the Verified Complaint.          Plaintiff sought to

add TradeWind GMBH as an additional plaintiff; to add Wisdom

Marine Lines, S.A., and Wisdom Marine Lines Co. LTD. as

additional defendants; and to add an additional claim for alter-

ego liability against the Wisdom Marine entities.

     On August 18, 2020, the Court granted in part Plaintiff's

Motion to Amend, allowed the addition of the Wisdom Marine

entities as defendants, and allowed the additional claim of

alter-ego liability against the Wisdom Marine entities.              Opin.

and Order (#112).    The Court also struck Amis's earlier Motion

(#83) to Dismiss Plaintiff's Complaint, but the Court gave Amis

leave to renew its motion after Plaintiff filed its Amended

Verified Complaint and after Plaintiff served the Wisdom Marine

entities.



5 – OPINION AND ORDER
        Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 6 of 26




        On August 26, 2020, Plaintiff filed its Amended Verified

Complaint (#113).

        On September 9, 2020, Amis, by restricted appearance, filed

an Answer (#114) of in rem Defendant to Amended Verified

Complaint and Counterclaim for Wrongful Arrest.                 Amis indicated

in a footnote that it had not been properly served, and,

therefore, "no answer is required from Amis Integrity S.A. at

this time under Fed. R. Civ. P. 12(a)(1)(A)."

        On September 14, 2020, the Court issued a Scheduling Order

(#116); directed Plaintiff to serve the new in personam

Defendants by September 30, 2020; directed the parties to

complete any jurisdictional discovery by December 28, 2020; and

set a deadline of January 11, 2021, for the filing of any

motions based on jurisdictional challenges.

        On September 16, 2020, Plaintiff filed an Unopposed Motion

(#120) for Order Directing Foreign Service of Process and

requested leave to serve Amis and the Wisdom Marine entities

(1) by registered mail, return receipt requested; (2) by private

courier Federal Express; and (3) by email.             On September 17,

2020, the Court granted Plaintiff's unopposed Motion and

directed Plaintiff to file proof of service by September 30,

2020.    Order (#122).



6 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 7 of 26




     On September 29, 2020, Amis, again by restricted

appearance, filed an Amended Answer (#126) of in rem Defendant

to Amended Verified Complaint and Counterclaims.

     On September 30, 2020, the Clerk of Court filed a Notice

(#128) of Service and indicated certified postal mailings to

Panama were returned indicating Panama was not accepting mail

from the United States.

     On October 9, 2020, Amis filed a Motion (#131) for

Additional Counter Security.      On November 10, 2020, the Court

denied Amis's Motion.    Order (#142).

     On October 14, 2020, counsel filed Notices (#135-#138) of

Appearance on behalf of the Wisdom Marine entities.

     On January 11, 2021, Defendants filed their Renewed Motion

(#153) to Dismiss for Lack of Jurisdiction and Improper Service.

On January 25, 2021, Plaintiff filed its Response (#155) to

Defendants' Renewed Motion to Dismiss.         On February 5, 2021,

Defendants filed their Reply (#157) in further support of their

Renewed Motion to Dismiss.1




     1   The Court has also considered Plaintiff's Sur-Response
(#159) and Defendants' Sur-Reply (#161) filed in connection with
Defendants' Renewed Motion to Dismiss.

7 – OPINION AND ORDER
      Case 3:19-cv-01671-IM   Document 163    Filed 04/16/21   Page 8 of 26




                                 STANDARDS

I.    Service of Process

      Service of Summons and Complaint is governed by Federal

Rule of Civil Procedure 4.       Rule 4(h)(2) governs service on

foreign corporations and provides such service may be

accomplished in any manner allowed under Rule 4(f) (with the

exception of personal service) by:           (1) any internationally-

agreed means of service that is reasonably calculated to give

notice; (2) in the absence of an international agreement, by

means "reasonably calculated to give notice" prescribed by the

foreign country's law for service or as the foreign authority

directs in response to a letter rogatory or letter of request,

including "using any form of the mail that the clerk addresses

and sends to the individual and that requires a signed receipt";

or (3) "other means not prohibited by international agreement,

as the court orders."     Fed. R. Civ. P. 4(f)(1-3).

      When the propriety of service is challenged, the plaintiff

bears the burden of establishing that service was valid under

Rule 4.   Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir. 2004).

II.   Personal Jurisdiction

      When "the existence of personal jurisdiction is challenged

and the defendant appears specially to contest its presence in



8 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 9 of 26




the jurisdiction, the plaintiff has the burden to come forward

with some evidence to establish jurisdiction."             Dist. Council

No. 16 of Int'l Union of Painters & Allied Trades, Glaziers,

Architectural Metal & Glass Workers, Local 1621 v. B&B Glass,

Inc., 510 F.3d 851, 855 (9th Cir. 2007)(citing Schwarzenegger v.

Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004)).                  "The

court may consider evidence presented in affidavits to assist it

in its determination and may order discovery on the juris-

dictional issues."     Doe v. Unocal Corp., 248 F.3d 915, 922

(9th Cir. 2001)(citing Data Disc, Inc. v. Sys. Tech. Assoc.,

Inc., 557 F.2d 1280, 1285 (9th Cir. 1977)).

     A court's personal jurisdiction over a particular defendant

is proper either as “general” or “specific” personal juris-

diction.   "[O]nly a limited set of affiliations with a forum

will render a defendant amenable to [general] all-purpose

jurisdiction there."     Daimler AG v. Bauman, 571 U.S. 117, 137

(2014)(citing Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 919 (2011).      For a corporation the "paradigm forum

for the exercise of general jurisdiction" is "one which the

corporation is fairly regarded as at home."          Id.     The due-

process test for general jurisdiction is whether a foreign

corporation's "affiliations with the State are so 'continuous



9 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 10 of 26




and systematic' as to render [it] essentially at home in the

forum State.'"    Daimler, 571 U.S at 139 (citing Goodyear, 564

U.S. at 919).

     The Ninth Circuit follows a three-part test to determine

whether the exercise of "'specific' jurisdiction comports with

due process:    (1) The defendant must have done some act by which

he purposefully avails himself of the privilege of conducting

activities in the forum, thereby invoking the benefits and

protections of its laws; (2) the claim must arise out of the

defendant's forum-related activities; and (3) the exercise of

jurisdiction must be reasonable."       Shute v. Carnival Cruise

Lines, 897 F.2d 377, 381 (9th Cir. 1990), rev'd on other

grounds, 499 U.S. 585 (1991)(citing Haisten v. Grass Valley Med.

Reimbursement Fund, 784 F.2d 1392, 1397 (9th Cir. 1986)).



                                DISCUSSION

     Defendants contend Plaintiff's claims against them must be

dismissed for improper service and for lack of personal

jurisdiction.

I.   Defendants were properly served.

     Defendants contend Plaintiff's claims must be dismissed due

to improper service.     Amis specifically asserts it was not



10 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 11 of 26




served properly at the outset of the lawsuit in accordance with

the Inter-American Convention and that Plaintiff failed to serve

Amis in accordance with the Court's Order (#120) for alternative

service.    The Wisdom Marine entities assert Plaintiff failed to

serve them within the time set by the Court's Order.

     In response Plaintiff contends it complied with the

requirements of Rule 4 and with the Court's Order for

alternative service and that Defendants have been served

properly.

     The Court notes Plaintiff was not required to serve Amis

solely pursuant to the terms of the Inter-American Convention on

Letters Rogatory under Rule 4(f)(1).         The Ninth Circuit has

rejected the argument that "Rule 4(f) should be read to create a

hierarchy of preferred methods of service of process."               Rio

Prop., Inc. v. Rio Int'l Interlink, 284 F.3d 1007, 1014-15 (9th

Cir. 2002).   In fact, the court noted service of process by

"other means not prohibited by international agreement, as the

court orders" pursuant to Rule 4(f)(3), is neither a "last

resort" nor "extraordinary relief."         Id. at 1015.      The court

also noted:

            The advisory committee notes (“advisory notes”)
            bolster our analysis. Beyond stating that service
            ordered under Rule 4(f)(3) must comport with
            constitutional notions of due process and must not be


11 – OPINION AND ORDER
      Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 12 of 26




           prohibited by international agreement, the advisory
           notes indicate the availability of alternate service
           of process under Rule 4(f)(3) without first attempting
           service by other means. Specifically, the advisory
           notes suggest that in cases of “urgency,” Rule 4(f)(3)
           may allow the district court to order a “special
           method of service,” even if other methods of service
           remain incomplete or unattempted.

Id.

      Defendants do not dispute the Court "was within its

discretion" to allow Amis to be served via methods other than

letters rogatory.     Defs.' Reply (#157) at 13.          Accordingly, the

Court concludes Plaintiff was not required to obtain letters

rogatory or to serve Amis in accordance with the Inter-American

Convention before obtaining permission from the Court to serve

Defendants by alternative means.

      As noted, on September 16, 2020, Plaintiff sought leave to

serve all Defendants with the Amended Verified Complaint

pursuant to Rule 4(f)(2), (3), and (h)(2).            Defendants did not

oppose Plaintiff's Motion.       On September 17, 2020, the Court

granted Plaintiff's request and authorized Plaintiff to serve

Defendants "by (1) United States postal service international

express mail, return receipt requested, (2) Federal Express with

signature delivery required, and (3) email notification to the

email address indicated in Plaintiff's Motion" and to file proof

of service by September 30, 2020.        Order (#122).


12 – OPINION AND ORDER
        Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 13 of 26




        Defendants, however, contend Plaintiff did not comply with

the Court's September 17, 2020, Order in that Plaintiff was

required to accomplish service by the three separate methods set

out in the Court's Order by a certain date.              Defendants assert

Plaintiff did not serve Amis with Summons and Complaint by U.S.

Mail.     Defendants also assert Plaintiff did not serve the Wisdom

Marine entities by U.S. Mail within the deadline set by the

Court.

        Plaintiff acknowledges service on Amis by U.S. Mail to

Panama was not completed because Panama would not accept mail

from the United States.         See also Clerk's Notice of Serv.

(#128).     Plaintiff, however, has not filed any proof of service

to indicate the Wisdom Marine entities have been served by U.S.

Mail.     Moreover, Defendants assert their own records reflect

Wisdom Marine Lines Co. LTD. in the Cayman Islands may not have

been served until January 2021.          Plaintiff, however, asserts

each Defendant received adequate notice via email and Federal

Express and that was sufficient to satisfy due-process

requirements.      Defendants do not dispute they each received

notice by Federal Express and email.

        In summary, the Court concludes on this record that even

though Plaintiff did not complete service on Defendants by U.S.



13 – OPINION AND ORDER
      Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 14 of 26




Mail, Defendants received notice of the pendency of this action

by Federal Express and email; received notice of the claims

asserted against them; and had the opportunity to appear and to

defend.    The Court, therefore, concludes the requirements of

due-process have been satisfied.        Accordingly, the Court

concludes Plaintiff properly and adequately served Defendants

with Summons and the Amended Verified Complaint.

II.   The Court lacks personal jurisdiction over the Defendants.

      Defendants contend Plaintiff's claims fail for lack of the

Court's personal jurisdiction over them.           Defendants argue

Plaintiff cannot establish specific or general personal

jurisdiction over them in Oregon, and the Court lacks

jurisdiction over the Wisdom Marine entities pursuant to Federal

Rules of Civil Procedure 4(k)(2).

      A.    Plaintiff has not established this Court has general
            or specific personal jurisdiction in Oregon over
            Defendants.

            As a threshold matter the Court must determine whether

there is personal jurisdiction in Oregon over Defendants.                See

Quimby v. Aveson, Civil No. 18-1057, 2009 WL 936713, at *2 (D.

Or. Apr. 1, 2009).     "The Due Process Clause protects an

individual's liberty interest in not being subject to the

binding judgments of a forum with which he has established no



14 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 15 of 26




meaningful 'contacts, ties, or relations.'"           Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 471-72 (1985).           See also Smith v.

Salish Kootenai Coll., 434 F.3d 1127, 1138 (9th Cir. 2006)

(same).

            Defendants contend they are nonresident, foreign

corporations that do not conduct business in Oregon; are not

licensed to do business in Oregon; do not have any office,

property, employees, or shareholders in Oregon; have never

advertised in Oregon; and have not sold products or services in

Oregon.    Thus, Defendants assert Plaintiff cannot establish this

Court has general or specific personal jurisdiction over them.

            1.   Wisdom Marine entities

            Plaintiff "acknowledges" the Wisdom Marine entities

"lack sufficient contacts with the United States as a whole to

meet the stringent 'at home' standards" required for the

exercise of general personal jurisdiction over a foreign

entity."   Pl.'s Resp. (#155), at 10.        Plaintiff, nevertheless,

contends the Wisdom Marine entities "must remain in the case

until fact discovery is concluded" because "the factual record

with respect to the potential alter ego liability between the

various entities has not been fully developed."              Id.   Plaintiff,

however, does not cite any authority to support its position.



15 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 16 of 26




Plaintiff's claims against the Wisdom Marine entities are based

on an alter-ego theory of liability, but the fact that Plaintiff

has pled a prima facie claim of alter-ego liability against the

Wisdom Marine entities does not establish this Court's personal

jurisdiction over them.      To establish personal jurisdiction

Plaintiff is required to show the Wisdom Marine entities had

sufficient contacts with the forum to satisfy personal-

jurisdiction requirements, and Plaintiff acknowledges it is

unable to satisfy this burden as to the Wisdom Marine entities.

          2.     Amis
                 ----
          Plaintiff contends this Court has jurisdiction over

Amis on the grounds that Amis has asserted Counterclaims for

breach of contract and unjust enrichment based on the assignment

of a claim for bunker fuel purchases and that Amis has engaged

in merit-based discovery for such claims.          Plaintiff contends

these actions "went far beyond" the mere filing of a wrongful-

arrest Counterclaim, and these actions constitute affirmative

conduct by Amis in which it seeks "the benefit of this Court's

jurisdiction."    Plaintiff, therefore, asserts Amis has waived

any personal-jurisdiction defense.

          Pursuant to Federal Rule of Civil Procedure 12(h)(1),

a party waives the defense of lack of personal jurisdiction when



16 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 17 of 26




the party fails to raise the defense by motion or fails to

include it in a responsive pleading "as a matter of course."

Fed. R. Civ. P. 12(h)(1).      The mere filing of a permissive or

compulsory counterclaim, however, does not constitute a waiver

of a personal-jurisdiction defense.         See, e.g., Hillis v.

Heineman, 626 F.3d 1014, 1018 (9th Cir. 2010)(filing of a

permissive counterclaim does not constitute a waiver of personal

jurisdiction); SEC v. Ross, 504 F.3d 1130, 1149 (9th Cir.

2007)(filing of compulsory counterclaim does not waive

jurisdictional defenses).      "Most defenses, including the defense

of lack of personal jurisdiction, may be waived as a result of

the course of conduct pursued by a party during litigation."

Peterson v. Highland Music, Inc., 140 F.3d 1313, 1318 (9th Cir.

1998), as amended on denial of reh'g and reh'g en banc (June 15,

1998).   See also Barnes v. Sea Haw. Rafting , LLC, 889 F.3d 517,

530 (9th Cir. 2018)(defendants clearly waived any objection to

in rem jurisdiction by litigating on the merits of the

plaintiff's claims for more than 15 months before challenging

the court's jurisdiction).      Supplemental Admiralty Rule E(8),

however, allows a defendant to enter a restricted appearance and

to "vigorously defend the merits of the claim against him

without converting [the] restricted appearance into a general



17 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 18 of 26




appearance."   Teyseer Cement Co. v. Halla Mar. Corp. 794 F.2d

472, 478 (9th Cir. 1986).      See also Ventura Packers, Inc. v. F/V

Jeanine Kathleen, 424 F.3d 852, 863 (9th Cir. 2005)(citing

Teyseer, 794 F.2d 472).

           The record in this case reflects Amis, as the

registered owner of the Vessel, filed a "restricted appearance"

pursuant to Supplemental Admiralty Rule E(8) "without precluding

the right to challenge lack of jurisdiction, insufficiency of

process, and insufficiency of service of process."              Notice of

Appearance (#17), at 2.      Every subsequent filing by Amis

specifically indicated it was filed by "restricted appearance."

See, e.g., Motion to Vacate Arrest Warrant (#18) filed

October 18, 2019; Verified State of Right or Interest (#44)

filed October 31, 2019; and Answer (#46) of In Rem Defendant and

Counterclaims (#46) filed November 14, 2019.

           Plaintiff contends Amis's Counterclaim for breach of

contract is an in personam claim that cannot be pursued by the

Vessel, and, therefore, Amis's prosecution of the Counterclaim

in personam subjects Amis to the personal jurisdiction of this

Court.   Plaintiff also contends "in rem maritime actions are

available 'only in connection with a maritime lien,'" (Hunley v.

Ace Maritime Corp., 927 F.2d 493, 496 (9th Cir. 1991)) and that



18 – OPINION AND ORDER
     Case 3:19-cv-01671-IM    Document 163   Filed 04/16/21   Page 19 of 26




"[c]laims not creating a maritime lien must be pursued in

personam" (Melwire Trading Co. v. MV Cape Antibes, 811 F.2d

1271, 1273 (9th Cir.), amended on other grounds, 830 F.2d 1083

(1987)).

            In response Defendants contend the Vessel is capable

of asserting a counterclaim, and Supplemental Admiralty Rules

contemplate the right to do so.

            The record reflects the Counterclaims and discovery

requests propounded by Amis were asserted on behalf of the

Vessel.    Defs.' Resp. (#155, Ex. 2).        The Court agrees with Amis

that it is inappropriate to abrogate Amis's due-process rights

at this stage of the litigation based on a jurisdiction motion

founded on a technical waiver argument.           In addition,

Plaintiff's claims do not arise from any conduct that occurred

in this jurisdiction:        The withdrawal of the Vessel from charter

occurred while the Vessel was in international waters between

South Africa and South America.

            In summary, the Court concludes on this record that

Plaintiff has failed to establish this Court has general or

specific personal jurisdiction in Oregon over Defendants.




19 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 20 of 26




     B.   This Court does not have jurisdiction over the Wisdom
          Marine entities under Federal Rules of Civil
          Procedure 4(k)(2).

          Wisdom Marine entities and Amis are separate and

independent corporations with their own boards of directors,

corporate books, and corporate accounts.          Wisdom Marine Lines

Co. LTD. is a Cayman corporation with its principal place of

business in Taiwan.     Wisdom Marine Lines Co. LTD. does not have

a direct ownership interest or control over Amis.

          Wisdom Marine Lines, S.A., is a Panama corporation and

a wholly-owned subsidiary of Wisdom Marine Lines Co. LTD.               The

purpose of Wisdom Marine Lines, S.A., is to invest in ship-

owning companies such as Amis.       Wisdom Marine Lines, S.A., is

not the owner or operator of the Vessel.

          Amis is a Panama corporation and a wholly-owned

subsidiary of Wisdom Marines Lines, S.A.          Amis is the owner of

the Vessel.   Amis pays monthly management fees to Wisdom Marine

Lines, S.A., for services related to the Vessel such as making

arrangements to maintain the seaworthiness of the Vessel;

arranging proper insurance; arranging employment, training, and

dispatching of crews; and arranging for the procurement and

delivery of lubricant oil, spare parts, stores, sea charts, etc.

          Defendants provided evidence, argument, and supporting



20 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 21 of 26




authority to show that port calls, incidental purchases, or crew

changes in the United States by chartered vessels owned by

subsidiaries of Wisdom Marine Lines, S.A., or revenue generated

in the United States by the Wisdom Marine entities are not

sufficient to confer jurisdiction under Rule 4(k)(2).

          Defendants contend this Court lacks jurisdiction over

the Wisdom Marine entities under Rule 4(k)(2) and that Plaintiff

cannot establish the Court's exercise of personal jurisdiction

comports with due process.      In addition, Defendants contend the

Court must resolve jurisdiction as a "threshold issue," and the

"at home" test for general jurisdiction applies to personal

jurisdiction pursuant to Rule 4(k)(2).         Moreover, Defendants

assert there is not any evidence that Defendants disregarded

corporate formalities or that piercing the corporate veil is

necessary to avoid fraud or injustice.

          Plaintiff acknowledges the Wisdom Marine entities as a

whole lack sufficient contacts with the United States to meet

the "at home" standards required for the general exercise of

personal jurisdiction over a foreign entity.           Pl.'s Resp.

(#155), at 10.    Plaintiff, however, asserts the Wisdom Marine

entities are subject to jurisdiction under Rule 4(k)(2) based on

the allegation of alter-ego liability.         Even though this Court



21 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163    Filed 04/16/21   Page 22 of 26




has determined Plaintiff sufficiently alleged a prima facie

claim for alter-ego liability, Plaintiff still bears the burden

to establish that the Court has jurisdiction over the Wisdom

Marine entities.    See Schwarzenegger v. Fred Martin Motor Co.,

374 F.3d 797, 800 (9th Cir. 2004).          Pursuant to Rule 4(k)(2)

personal jurisdiction exists when (1) the cause of action arises

under federal law; (2) the defendant is not subject to the

personal jurisdiction of any state court of general juris-

diction; and (3) the federal court's exercise of personal

jurisdiction comports with due process.           Glencore Grain

Rotterdam B.V. v. Shivnath Rai Harnarain Co., 284 F.3d 1114,

1126 (9th Cir. 2002).2

          In Ranza v. Nike, Inc., the Ninth Circuit considered

whether an in-state corporation’s contacts could be attributed

to its foreign subsidiary to establish general jurisdiction over

that subsidiary.    793 F.3d 1059, 1065 (9th Cir. 2015).              The

court made clear that the parent-subsidiary relationship does

not on its own establish two entities as “alter egos,” and,

thus, does not indicate general jurisdiction over one gives rise



     2  Although the Ninth Circuit has not decided whether claims
invoking admiralty jurisdiction arise under federal law for
purposes of Rule 4(k)(2), Defendants do not dispute this action
arises under federal law for purposes of this Motion. Defs.'
Renewed Motion to Dismiss (#153), at 23 n.12.

22 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 23 of 26




to general jurisdiction over the other.          793 F.3d at 1070

[citations omitted].     The court held "the alter ego test may be

used to extend personal jurisdiction to a foreign parent or

subsidiary when, in actuality, the foreign entity is not really

separate from its domestic affiliate.”         793 F.3d at 1073

(emphasis omitted).     To satisfy this test “a plaintiff must make

out a prima facie case (1) that there is such unity of interest

and ownership that the separate personalities of the two

entities no longer exist and (2) that failure to disregard their

separate identities would result in fraud or injustice.” 793

F.3d at 1073 (quotation marks and alterations omitted).               See

also Williams v. Yamaha Motor Co., 851 F.3d 1015, 1021 (9th Cir.

2017)(citing Ranza, 793 F.3d 1059).         Plaintiff has not provided

such evidence here.

          Plaintiff requested alter-ego discovery as part of

its Reply (#111) in support of its Amended Motion for Leave

to Amend the Verified Complaint to add the Wisdom Marine

entities as defendants.      The record reflects Plaintiff pursued

jurisdictional discovery for over three months, which included

discovery requests related to Plaintiff's alter-ego claim.

Decl. of Marcus Oberg (#141).

          As noted, Plaintiff concedes in its Response that



23 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 24 of 26




"general personal jurisdiction may be lacking," but Plaintiff

asserts the Court need not decide "at this time whether

jurisdiction can be asserted separately against [the Wisdom

Marine entities] via alter ego" because the factual record "has

not been fully developed."      Plaintiff, however, does not make

any other arguments or point to any evidence to establish that

this Court has jurisdiction over the Wisdom Marine entities

pursuant to Rule 4(k)(2).

          The Court concludes on this record that Plaintiff has

failed to provide sufficient facts to support its position that

this Court has jurisdiction over the Wisdom Marine entities

pursuant to Rule 4(k)(2).      Accordingly, the Court dismisses

Plaintiff's claims against the Wisdom Marine entities for lack

of jurisdiction.

     In summary, Plaintiff has failed to establish that this

Court has general or specific personal jurisdiction in Oregon

over Defendants and has failed to establish this Court has

jurisdiction over the Wisdom Marine entities pursuant to

Rule 4(k)(2).




24 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 25 of 26




                                CONCLUSION

     For these reasons, the Court DENIES Defendants' Renewed

Motion (#153) to Dismiss based on the ground of lack of proper

service and GRANTS Defendants' Renewed Motion to Dismiss on the

ground that this Court lacks general and specific personal

jurisdiction in Oregon over Defendants Amis Integrity S.A.;

Wisdom Marine Lines, S.A.; and Wisdom Marine Lines Co. LTD.,

and the Court also lacks jurisdiction over the Wisdom Marine

entities under Federal Rule of Civil Procedure 4(k)(2).

Accordingly, the Court, therefore, DISMISSES Plaintiff's claims

against the in personam Defendants Amis Integrity S.A.; Wisdom

Marine Lines, S.A.; and Wisdom Marine Lines Co. LTD.

     The claims asserted against and by M/V Amis Integrity (IMO

9732412), in rem, remain in this matter.          The Court DIRECTS

Plaintiff and Defendant Amis Integrity S.A., as the owner of M/V

Amis Integrity, to confer and to submit no later than April 30,

2021, a Joint Status Report and proposed case-management plan,

including a proposed deadline to complete fact discovery and for




25 – OPINION AND ORDER
     Case 3:19-cv-01671-IM   Document 163   Filed 04/16/21   Page 26 of 26




further handling of this case.

     IT IS SO ORDERED.

     DATED this 16th day of April, 2021.

                                   /s/ Anna J. Brown

                             ___________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




26 – OPINION AND ORDER
